TUCKNER,   s~~?JJ~1RJ'S"+8~~W,'LL~ocument       62 Flied U4/U~/:.::'.l 1-'age .1 or .L
            Case 7:19-cv-10315-KMK-JCM Document 63 Filed 04/09/21 Page 1 of 1
                                                                                 Women's Rights in the Workplace Advocacy
535 Fifth Avenue, 4th Flom - - 42 Catharine Street -
   New York, NY 10017
    212.766.9100
                              Poughkeepsie, NY 12601
                                 845.201.0200
                                                                          ME    .Mo        wsipser@womensrightsny.com
                                                                                        ENDORs~mensrightsny.com
                                                                                                  C:U fax: 212.766.4474


                                                                April 9, 2021

      ByECF
      Judge Kenneth M. Karas
      United States District Judge
      United States District Court
      Federal Building and United States Courthouse
      300 Quarropas Street
      White Plains, NY 10601-4150

                                   Re: Danielle Warren v. Ultimate Fitness Group, LLC, et al.
                                      Case No: 19-cv-10315 (KMK)

      Dear Judge Karas:

      We are counsel to Plaintiff Danielle Warren in the above-referenced matter. In accordance with
      the Court's motion schedule, we are filing today Plaintiff's application and supporting papers to
      amend the complaint in the above-referenced matter. Pursuant to Magistrate Judge McCarthy's
      October 15, 2020 signed Stipulated Protective Order ("SPO") (Doc. 40), as the motion contains
      information and documents covered under the SPO, the motion papers are being filed under seal.

      Alternatively, if necessary, in addition to the SPO, Plaintiff respectfully requests Court
      permission to file the motion papers under seal, as provided for under Section 6 of the Southern
      District of New York's Electronic Case Filing Rules & Instructions, with viewing access
      restricted to the Parties, including all attorneys appearing for the parties and court personnel.

      Thank you for your consideration in this matter and please contact us if you have any questions.
      Plaintiff is to publicly file a redacted version of the
      motion papers by 4/23/21 .                                Respectfully submitted,



      ~~
                                                                Isl William J. Sipser

                                                                William J. Sipser (WS 1781)
       4/9/21


      cc. George P. Barbatsuly, Esq.
         Attorney for the Florida Defendants (by ECF)
         Michael Billok, Esq., Bond, Schoeneck and King, PLLC
         Attorney for the New York Defendants (by ECF)
